Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) (both a clean version and a marked version) is required.  The specification is replete with improper idiomatic English.  Examples are as follows: "bodymay”, “bytimely”, “without aware” in p. 1; “adopa” in p. 2; and “is configures” in p. 10.  Correction is required.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Objections
Claims 1-17 are objected to because of the following informalities: there are missing spaces between words throughout the claims; the phrase “under the illumination of light” in each independent claim should be changed to “under the illumination of light in the photoelectric collecting mode”; the phrase “are formed” in claim 2 should be changed to “form”; “electrodeare” in claim 3 should be changed to “electrode”; “wherein,further comprises” in claim 9 should be changed to “further comprising”; “configures to” in claim 11 should be changed to “configured to”; and “wherein further includes” in claim 15 should be changed to “further including” .  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0055845 to Mirov et al. (“Mirov”).
With respect to claim 1, Mirov discloses in Fig. 7 a wearable cardiac monitoring device (e.g., Para. 7 discloses a wearable device), comprising: 
a processor (e.g., 750); 
an electrocardiogram (ECG) signal collecting unit (e.g., 710b); 
a photoelectric signal collecting unit (e.g., 710a); and 
a power source (e.g., as discussed below) configured to provide power to the processor, the ECG signal collecting unit and the photoelectric signal collecting unit simultaneously; 
wherein the processor (e.g., 750) determines whether the current mode is at a ECG collecting mode or a photoelectric collecting mode (e.g., by controlling which output of 710a-710b is passed to 713); 
wherein the ECG signal collecting unit (e.g., 710b) collects user's ECG signals in the ECG collecting mode, and the photoelectric signal collecting unit (e.g., 710a) collects photoelectric signals of the user's measured part under the illumination of light (e.g., light emitters 720 emit light on a user, and the light is detected by photodetector 710a).  Mirov fails to explicitly disclose that components of device 700 is provided with power by a power source.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a power supply may be used for supplying power throughout a device; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use, for components of device 700 in Fig. 7 of Mirov, the notoriously well-known method of using a power supply to provide power to components throughout a device because device 700 in Fig. 7 of Mirov requires a power supply and the notoriously well-known method of using a power supply to supply power to components throughout a device provides such a specific implementation and simplicity/cost savings.
With respect to claim 2, the ECG signal (e.g., 710b) includes user's cardiac current (e.g., Para. 43 discloses currents produced by electrical activity of the heart can be detected.), and the ECG signal collecting unit includes a first electrode close to user's heart (e.g., two points could be points on the chest according to Para. 43) in the ECG collecting mode and a second electrode and third electrode close to user's skin (e.g., Para. 37 discloses more than 2 electrodes to be measured) during the ECG collecting mode, wherein the first electrode, the second electrode and the third electrode form a cardiac current measuring circuit (e.g., Para. 43 discloses currents produced by electrical activity of the heart can be detected.).  
With respect to claim 3, the processor, the ECG signal collecting unit, the photoelectric signal collecting unit and the power source are all installed in a wearable part (e.g., Para. 17 discloses a wearable device).  Mirov discloses that a wearable device can be secured to a neck (e.g., Para. 24).  Mirov fails to explicitly disclose that the wearable device 700 in Fig. 7 of Mirov secured to a neck may be a necklace rope.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that the wearable device 700 in Fig. 7 of Mirov may be formed of a necklace rope; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement device 700 in Fig. 7 of Mirov wearable around a neck using the notoriously well-known method of forming a wearable device around a neck with a necklace rope because device 700 in Fig. 7 of Mirov in Fig. 7 of Mirov wearable around a neck requires a specific implementation in fabrication and the notoriously well-known method provides such a specific implementation.  As to the feature that the first electrode is installed at a first position of the necklace rope, the second electrode and the third electrode are installed at second position and third position of the necklace rope respectively, wherein the second position and third position are respectively distant from the first position with a same distance and when the user wears the necklace rope, the second position and third position are respectively close to a side of the user's neck, and the first position, in the ECG collecting mode, is close to user's heart position, such specific parameters in distancing of electrodes and placing around the necklace rope will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameters are critical.  Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").   It is noted that the specification contains no disclosure of either the critical nature of the instant parameters or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to use these parameters in the necklace rope discussed above for Fig. 7 of Mirov.
With respect to claim 8, the photoelectric signal (e.g., 710a) is reflected light of the user under the illumination of light (e.g., Para. 51), wherein the photoelectric signal collecting unit is close to user's skin in the photoelectric collecting mode, and the photoelectric signal collecting unit comprises: a light emitter (e.g., 260a-260b in Fig. 2) configured for emitting light to surface of user's skin; a photosensitive receiver (e.g., 250 in Fig. 2) configured for receiving the reflected light reflected by the user's measured part.  
With respect to claim 9, a wireless transmission unit (e.g., 740 in Fig. 7 may transmit information via wireless antenna according to Para. 101 and as shown in Fig. 6) is configured to send the ECG signal and/or the photoelectric signal to a data analysis platform (e.g., 630 in Fig. 6), wherein the data analysis platform is configured to generate cardiac state parameters (e.g., Para. 82 discloses receiving date and time information of each wearer, which together with information from 710a-710b form cardiac state parameters) in response to the ECG signal and/or the photoelectric signal, wherein the cardiac state parameters include ECG indicator data and heart rate data (e.g., Para. 23 discloses a pulse rate).  
With respect to claims 14-15, the above discussion for claims 1 and 9 similarly applies. Further, the data analysis platform (e.g., 630 in Fig. 6) is further configured to transmit the cardiac state parameters to the medical institution terminal (e.g., Para. 83 discloses that a wearer’s collected physiological property data is uploaded to a loud computing network for analysis by a clinician.  While Mirov fails to explicitly disclose that a clinician uses a medical institution terminal for the analysis, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a clinician may use a medical institution terminal to analyze physiological property data; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform the analysis by a clinician of the physiological property data (e.g., Para. 83) of Mirov using the notoriously well-known method of analyzing physiological property data using a medical institution terminal because the analysis by a clinician of the physiological property data (e.g., Para. 83) of Mirov requires a specific implementation in practice and the notoriously well-known method provides such a specific implementation.
With respect to claim 17, the above discussion for claims 1 and 9 similarly applies.

Allowable Subject Matter
Claims 4-7, 10-13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842